                                           Case 3:17-cv-06624-RS Document 107 Filed 03/16/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10
                                         EUGENE SCALIA,
                                  11                                                          Case No. 17-cv-06624-RS
                                                         Plaintiff,
                                  12
Northern District of California




                                                  v.
 United States District Court




                                                                                              ORDER CLARIFYING PLAINTIFF’S
                                  13                                                          OBLIGATION TO IDENTIFY TRIAL
                                         TFORCE FINAL MILE, LLC, et al.,                      WITNESSES
                                  14
                                                         Defendants.
                                  15

                                  16

                                  17          This is an independent contractor misclassification case under the Fair Labor Standards

                                  18   Act. Plaintiff Secretary of Labor (“the Secretary”) seeks to recover wages for hundreds of drivers

                                  19   who delivered products for defendant TForce Final Mile West, LLC. TForce demands the

                                  20   Secretary to disclose his trial witness list, either pursuant to a supplementation of his initial

                                  21   disclosure obligations or as a further response to a special interrogatory TForce propounded.

                                  22          The parties presented their dispute to the assigned magistrate judge, who ruled that the

                                  23   Secretary must provide further responses at this juncture. The Secretary seeks relief from the

                                  24   magistrate judge’s order, contending that the privilege in maintaining the anonymity of its

                                  25   “informants” outweighs any need TForce may have for their identities at this stage in the

                                  26   litigation. The Secretary offers to disclose its trial witnesses 75 days prior to trial, which is 45 days

                                  27   earlier than the ordinary deadline for doing so. Trial is presently set for August 24, 2020.

                                  28          TForce points out that the Secretary’s proposal would result in the witness list not being
                                           Case 3:17-cv-06624-RS Document 107 Filed 03/16/20 Page 2 of 3




                                   1   disclosed until after deadlines for designating experts, completing non-expert discovery, and filing

                                   2   dispositive motions have passed. The Secretary, in turn, argues that TForce already knows the

                                   3   identity of all its drivers, and all the facts and documents on which the Secretary intends to rely.

                                   4          Against this backdrop, the magistrate judge carefully and appropriately considered and

                                   5   balanced the competing interests. The conclusion that the Secretary is not entitled to withhold the

                                   6   identities of any TForce employees, present or former, that he intends to call at trial until some

                                   7   arbitrary date prior to trial is sound. While the Secretary points to In re Perez, 749 F.3d 849 (9th

                                   8   Cir. 2014) as demonstrating the importance of maintaining the privilege for government

                                   9   informants in cases like these, Perez did not involve a dispute over disclosure of witnesses who

                                  10   were to testify at trial, at which point the privilege necessarily gives way.

                                  11          The magistrate judge correctly concluded this was fundamentally a dispute over timing, not

                                  12   the scope of applicability of the privilege. Her determination that the Secretary should disclose his
Northern District of California
 United States District Court




                                  13   known trial witnesses now, rather than later, is an appropriate recognition of TForce’s discovery

                                  14   rights that does not unduly undermine the interests behind the privilege.

                                  15          That said, the magistrate judge’s order must be read in light of the principle that a party’s

                                  16   discovery obligations are to disclose relevant information that it possesses, and generally do not

                                  17   require it to create information that does not yet exist. In briefing to the magistrate judge, the

                                  18   Secretary did not distinctly point out a fact on which he now relies, namely that has not yet

                                  19   formulated a list of trial witnesses out of the approximately 100 current or former employees with

                                  20   whom he has communicated, nor has he received commitments to testify. The Secretary’s failure

                                  21   to articulate this issue clearly in prior briefing, however, does not rise to a waiver.

                                  22          TForce knows the identity of all the persons in the pool from which the witnesses will be

                                  23   drawn, and has copies of all the statements the Secretary has collected, redacted only to protect

                                  24   identifying information. TForce is entitled through discovery to learn relevant information that is

                                  25   in the Secretary’s possession, but discovery is not the tool by which the Secretary can be forced to

                                  26   make its strategic decisions about who it intends to call as witnesses.

                                  27          Accordingly, pursuant to the magistrate judge’s order, the Secretary shall within 10 days of

                                  28
                                                                                                                       CASE NO. 17-cv-06624-RS
                                                                                          2
                                           Case 3:17-cv-06624-RS Document 107 Filed 03/16/20 Page 3 of 3




                                   1   the date of this order disclose the identity of any and all trial witnesses he presently intends to call,

                                   2   including but not limited to any persons from whom he has secured a commitment to testify. As

                                   3   the Secretary identifies additional persons he intends to call, he shall provide that information on a

                                   4   rolling basis. The Secretary shall complete his intended witness list no later than 75 days before

                                   5   trial. Discovery may be reopened for the purpose of taking the deposition of any witnesses the

                                   6   Secretary may identify after the close of discovery.

                                   7

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: 3/16/2020

                                  11                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                                     CASE NO. 17-cv-06624-RS
                                                                                           3
